Citation Nr: 1233140	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  11-29 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, that denied the appellant's claim for a one-time payment from the FVEC.

The appellant requested a VA Travel Board hearing on his VA Form 9 Substantive Appeal, and a hearing was scheduled for April 2012.  Despite receiving adequate notice of that hearing by way of a February 2012 letter, he failed to attend his scheduled hearing.  As such, the Board deems the hearing request withdrawn.  See 38 C.F.R. § 20.704(d) (2011).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDING OF FACT

The appellant had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The service requirements for eligibility to a one-time payment from the FVEC fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (February 17, 2009); 38 C.F.R. § 3.203 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The appellant was provided VCAA notice in a letter from the RO dated in May 2011.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the appellant's notice was provided after the initial adjudication, the timing deficiency was cured by readjudication of the claim in the statement of the case issued in August 2011.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The RO assisted the appellant in substantiating his claim by making multiple attempts to obtain service department verification of his claimed service.  There is no indication of any outstanding evidence that could substantiate the claim.  The claim does not involve a medical question.  Hence an examination or medical opinion is not required.

Merits

The appellant contends that he had recognized guerrilla service in the Philippine Commonwealth Army, from 1945 to 1946.  He asserts that he is entitled to a one-time payment from the Filipino Veterans Equity Compensation Fund.

During World War II, various military units, including the regular Philippine Scouts, the new Philippine Scouts, the Guerrilla Services, and more than 100,000 members of the Philippine Commonwealth Army, were incorporated into the United States Armed Forces of the Far East by an order of President Franklin D. Roosevelt.  Military Order of July 26, 1941, 6 Fed. Reg. 3825 (Aug. 1, 1941).  Current law, however, provides that many of those served in the Philippine Islands during World War II did not have qualifying active service for the purpose of receiving VA benefits. 38 U.S.C.A. § 107 (West 2002).

The particular benefit claimed in this case originated on February 17, 2009, with the American Recovery and Reinvestment Act.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  That legislation established the Filipino Veterans Equity Compensation Fund, which is charged with providing a one-time payment to eligible persons.  Pub. L. No. 111-5, § 1002, 123 Stat. 115 (2009).

An eligible person is defined as any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order dated July 26, 1941.  That includes any person who served in military units such as the organized guerrilla forces, under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; and any person who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115 (2009).

The Act further directs VA to administer the provisions of this section in a manner consistent with applicable provisions of Title 38 of the United States Code, and other provisions of law, and shall apply the definitions in 38 U.S.C.A. § 101 in the administration of the provisions, except to the extent otherwise provided.  Pub. L. No. 111-5, 123 Stat. 115 (2009).  Specifically, VA is authorized by statute to prescribe regulations with respect to the nature and extent of proof and evidence and the method of taking and furnishing them in order to establish the right to benefits under the laws administered by VA.  38 U.S.C.A. § 501(a)(1).  Pursuant to that authority, regulatory guidelines have been developed governing the evidentiary requirements for establishing the requisite service for VA benefits purposes.

The guidelines provide that, for the purpose of establishing entitlement to benefits, VA may accept evidence of service submitted by a claimant, such as a Service Separation Form, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements, VA shall request verification of service from the service department.  38 C.F.R. § 3.203(c).

Where service department verification is required, findings by the service department verifying a person's service are binding on VA for the purpose of establishing service in the United States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. Gober, 10 Vet. App. 340 (1997).  Moreover, where the United States service department does not certify the claimant's alleged service in the Philippine Army, VA cannot consider a claim for Veterans' benefits based on that service.  Soria v. Brown, 118 Fed. 3rd 747 (Fed. Cir. 1997).

The appellant timely submitted his claim, within the one-year window for claims under the American Recovery and Reinvestment Act.  With his claim, he submitted a "Certification" dated in February 2009, from the General Headquarters of the Armed Forces of the Philippines, Office of the Adjutant General, and indicates that the appellant served in guerrilla status from February 16, 1945 to April 8, 1946.  The Certification included his service number and the unit with which he claimed service, as well as other identifying information.

As noted above, any document submitted for purposes of verifying service is required to show the character of the appellant's service, and be issued by the service department.  38 C.F.R. § 3.203(a).  The Certification submitted by the appellant is not from the service department, but from the armed forces of another country.  Further, the document indicates that it is "[n]ot valid . . . without dry seal," but except for three signatures, does not show any evidence of a seal.  As such, it did not meet the requirements of 38 C.F.R. § 3.203(a). 

As part of the development of the appellant's claim, the RO twice submitted requests to the National Personnel Records Center (NPRC) in an attempt to verify his service, as the appellant was not on the Reconstructed Recognized Guerrilla Roster maintained by the Manila RO.  The NPRC responded to the first request in January 2010, indicating that the appellant had "no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces."  Following the second request, with which the RO included the Certification submitted by the appellant, the NPRC confirmed the prior negative response.  

On his September 2011 VA Form 9, the appellant indicated that he had "plenty of evidence."  Despite the intervening year, and the opportunity to appear at a hearing in April 2012, the appellant has not submitted any additional evidence.

The NPRC was unable to provide service department verification of qualifying service and has certified that he had no qualifying active service as a member of the Philippine Commonwealth Army, including in the recognized guerrillas.  Although it is not clear that at the time of the January 2010 response the NPRC had for consideration the Certification submitted by the appellant, the NPRC did have that document at the time of its June 2011 finding.  See Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008).

There is no satisfactory evidence that the appellant had service that would qualify him for a one-time payment from the FVEC Fund.  The weight of the evidence is against the claim, reasonable doubt does not arise, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund is denied.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


